DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the Amendment filed on November 24th, 2020, claims 1 and 11 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7, 8, 11-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli (US 2014/0162761 A1) in view of Huard et al. (US 2006/0246983 A1) and further in view of Asher et al. (US 2011/0275425 A1).
Regarding claims 1 and 11, Crivelli discloses an electronic gaming apparatus (an electronic gaming machine; Figs. 1, 2 & par. [0019]) comprising: 
at least one microprocessor (process 500 may be implemented by one or more processors; par. [0053]); and 
at least one memory storing computer-executable instructions wherein the at least one microprocessor is operable to access the at least one memory and execute the computer-executable instructions to (processors executing machine instructions stored within one or more computer storage devices (memory); process 500 may be implemented by a gaming machine; par. [0053]): 
host a first contest involving two or more contestants (networking may also allow two or more gaming machines to be combined under the same model, which allows several players to play the same game, while at different gaming machines each of the players that participate in the community gaming option; par. [0003], [0037]); 
display the first contest (display of a wagering game to a first player; Abstract, Figs. 3, 5 & par. [0054]); and 
receive a wager on the first contest from a wagerer (each of the players that participate in the community gaming option place a wager of the same amount; the plavers may place wagers of different amounts; the play may include a wager; par. [0037]).
However, Crivelli does not explicitly disclose where an outcome of the first contest results in one or more contestants receiving a ranked position based on the contestant’s 
Huard teaches a method for tournament betting where an outcome of the first contest results in one or more contestants receiving a ranked position based on the contestant’s performance, receiving the wager prior to a start of the first contest or after the start of the first contest based on criteria of the first contest, and the wager identifying the ranked position of the one or more contestants upon completion of the first contest (see par. [0034]-[0035] and Table 1, bettor can bet on the final ranking of a participant in a tournament; also see par. [0059], Betting players may only be allowed to place their bets before the tournament begins. Alternatively, they can be allowed to place bets before each round begins, etc; thus, players would be able to place wagers after the tournament begins but before each round of the tournament begins; criteria of the first contest can simply be the remaining contestants so that players would no longer be able to wager on contestants which have been eliminated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the gaming apparatus of Crivelli with the teachings of Huard in order to allow a player to make a bet that at least one participant in a casino game tournament will receive a determined event during the tournament (see Huard, par. [0002]).
However, the combination of Crivelli and Huard does not explicitly disclose wherein the first contest is a race in a series of one or more races.
Asher teaches conducting a jackpot race event where a player can wager on a ranked position of a contestant’s performance and wherein the first contest is a race in a series of one or more races (see par. [0003], For instance, a bettor can bet on a particular horse to finish first (win), finish in the top two (place), or finish in the top three (show); In addition, a bettor may bet on a series of races, such as the daily double (winners of two consecutive races), the pick-three (winners of three consecutive races), and the pick-six (winners of six consecutive races), for 

Regarding claims 2 and 12, Crivelli discloses a touch screen to receive the wager and to display the first contest (display screen 300 may include section 307, which includes actions that the player can take within the game; for example, section 307 includes Indicators (e.g., tactile, touch screen, overlay, etc.) tor the maximum wager, the number of credits needed to wager, or whether to double the bet; par. [0033]).

Regarding claims 3 and 13, Crivelli discloses at least one network adapter (netwotk 206 may also include any number of intermediary networking devices, such as routers, switches, servers, etc.; par. [0024]).

Regarding claims 4 and 14, Crivelli discloses wherein the computer-executable instructions are further operable to connect, via the at least one network adapter, to at least one other apparatus (network 206 may be any form of communications network that conveys data between gaming machines 102, 204 and repository 208; network 206 may include any number wired or wireless connections; repository 206 may communicate via a wireless connection (e.g., via WiFi, cellular, radio,  etc.); network 206 may also include any number of intermediary networking devices (adapter), such as routers, switches, servers, etc.; Fig. 2 & par. [0024]).

Regarding claims 5 and 15, Asher teaches wherein the computer-executable instructions are further operable to associate a second contest with multiple apparatus, the 

Regarding claims 7 and 17, Crivelli discloses wherein the computer-executable instructions are further operable to receive input from a dealer (process 500 includes determining an initial game outcome for a play of the wagering game by the first player; the wagering game may include a poker wagering game, a blackjack wagering game, and a baccarat wagering game; the play may include a wager; Figs. 1, 2 & par. [0013], [0055]).

Regarding claims 8 and 18, Crivelli discloses wherein the dealer is electronic (process 500 includes determining an initial game outcome for a play of the wagering game by the first player; the wagering game may include a poker wagering game, a blackjack wagering game, and a baccarat wagering game; the play may include a wager; Figs. 1, 2 & par. [0013], [0055]).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli (US 2014/0162761 A1) in view of Huard et al. (US 2006/0246983 A1) and Asher et al. (US 2011/0275425 A1) and further in view of Rowe (US 2009/0111574 A1).
Regarding claims 6 and 16, the combination of Crivelli, Huard, and Asher discloses the apparatus as discussed above. However, the combination of Crivelli, Huard, and Asher does not explicitly disclose wherein the computer-executable instructions are further operable to commence and manage, substantially simultaneously, game play for a plurality of electronic gaming apparatus.
Rowe teaches wherein the computer-executable instructions are further operable to commence and manage, substantially simultaneously, game play for a plurality of electronic .

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli (US 2014/0162761 A1) in view of Huard et al. (US 2006/0246983 A1) and Asher et al. (US 2011/0275425 A1) and further in view of Nelson et al. (US 2014/0018155 A1).
Regarding claims 9 and 19, the combination of Crivelli, Huard, and Asher discloses the apparatus as discussed above. However, the combination of Crivelli, Huard, and Asher does not explicitly disclose wherein the computer-executable instructions are further operable to configure connected apparatus to use a mutually compatible game version on each apparatus.
Nelson teaches wherein the computer-executable instructions are further operable to configure connected apparatus to use a mutually compatible game version on each apparatus (gaming system compatible with patron-controlled portable electronic devices; offering related mobile device versions of electronic gaming machine games, for download directly onto the PED from the gaming machines themselves; Figs. 1, 3A, 3B, 4, Abstract & par. [0008], [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Crivelli, Huard, .

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli (US 2014/0162761 A1) in view of Huard et al. (US 2006/0246983 A1) and Asher et al. (US 2011/0275425 A1) and further in view of SHANGHAI COOLBAR INFORMATION TECHNOLOGY CO., LTD. (CN 101901304 A).
Regarding claims 10 and 20, the combination of Crivelli, Huard, and Asher discloses the apparatus as discussed above. However, the combination of Crivelli, Huard, and Asher does not explicitly disclose wherein the two or more contestants include algorithmic contestants.
Shanghai discloses wherein the two or more contestants include algorithmic contestants (algorithm players; par. [0015], [0034], claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Crivelli, Huard, and Asher to include wherein the two or more contestants include algorithmic contestants as taught by Shanghai for the purpose of providing computer algorithm for continuous progress in the game, in order to make players feel more and more challenged and entertained when playing the game.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/27/2021